Case 0:18-cv-61361-WPD Document 84 Entered on FLSD Docket 02/18/2020 Page 1 of 12



                          UNITED STATES DISTRICT COURT FOR THE
                              SOUTHERN DISTRICT OF FLORIDA
                                FORT LAUDERDALE DIVISION


    MARIANNE JOFFE, DEBBE SCHERTZER,                                   CASE NO: 18-61361-CIV-
    and STEPHANIE RODRIGUEZ, individually                              DIMITROULEAS
    and on behalf of all others similarly situated,                    /SNOW

      Plaintiffs,

    vs.

    GEICO INDEMNITY COMPANY, GOVERNMENT
    EMPLOYEES INSURANCE COMPANY, and GEICO
    GENERAL INSURANCE
    COMPANY,

      Defendants.
   __________________________________/

     PLAINTIFF’S MOTION TO EXCLUDE TESTIMONY OF ROOSEVELT MOSLEY
                    AND REQUEST FOR DAUBERT HEARING

           Plaintiffs Marianne Joffe, Stephanie Rodriguez, and Debbe Schertzer (“Plaintiffs”),
   individually and on behalf of the certified class, by and through the undersigned counsel, pursuant
   to Rules 403 and 702 of the Federal Rules of Evidence, respectfully moves this Court to exclude
   the expert testimony of Defendants Government Employees Insurance Co., GEICO Indemnity Co.,
   and GEICO General Insurance Co. (“Defendants” or “GEICO”) proffered expert, Roosevelt
   Mosley, and request a Daubert Hearing concerning the same.
                                        I.      INTRODUCTION
           GEICO provided an expert report from Roosevelt Mosley as a rebuttal to Plaintiffs’ expert,
   George Erickson. Mr. Erickson reviewed the evidence in the record, and testified that not only did
   GEICO’s Policy treat leased and non-leased vehicles identically and promise the same coverage,
   but also that GEICO charged precisely the same premium for leased and non-leased vehicles, all
   else being equal. Mr. Moseley, an actuary, far from rebutting Mr. Erickson, confirmed that based
   on his review, Mr. Erickson was correct in testifying that GEICO charges the same premiums.
           Mr. Mosley also testified, however, that because of loss ratios, GEICO could have charged
   different premiums and still maintained actuarial soundness. But what GEICO could or could not
Case 0:18-cv-61361-WPD Document 84 Entered on FLSD Docket 02/18/2020 Page 2 of 12



   have done is irrelevant to this lawsuit, given that GEICO in fact did not charge different premiums,
   as Mr. Moseley confirmed. Because Mr. Mosley’s testimony is irrelevant – and unresponsive to
   Mr. Erickson’s report to which it purported to respond – it should be excluded. See Fed. R. Evid.
   702(a) (expert testimony admissible only if it “will help the trier of fact to understand the evidence
   or determine a fact in issue).
          Second, Mr. Mosley’s testimony was based, not on GEICO’s loss ratio reports, but on a
   general loss-ratio nationwide one-page “summary” that (1) included all coverages
   (comprehensive/collision, UM, bodily injury, liability, PIP, etc.) and was not limited to first-party
   property damage (consequently, the small difference identified could be completely unrelated to
   comprehensive/collision loss ratios, and Mr. Mosely offers no opinion or methodology purporting
   to show otherwise), and (2) Mr. Mosley did not actually review, and for which Mr. Mosely
   admittedly has no knowledge concerning the underlying data. Perhaps most importantly, the
   “summary” on which Mr. Mosley relies does not even control for any variables whatsoever. The
   “summary” simply does not demonstrate a comparison between leased vehicles and non-leased
   vehicles of the same make, model, age, cost, etc., but rather only leased and non-leased vehicles.
   In these ways, Mr. Mosely’s opinions are not based on “sufficient facts or data,” are not “the
   product of reliable principles and methods” and are not reliably “applied” to the evidence. Fed. R.
   Evid. 702(b)-(d).
          Thus, Mr. Mosley advances opinions that are irrelevant, unhelpful to the jury, based on
   insufficient facts and data, not the product of reliable methods, and not reliably applied to the
   evidence. Accordingly, Plaintiffs respectfully submit Mr. Mosely should be excluded.
                                       II.     LEGAL STANDARD
          Courts possess broad discretion in determining whether to exclude expert testimony. See
   General Elec. Co. v. Joiner, 522 U.S. 136, 142 (1997); Quiet Tech. DC-8, Inc. v. Hurel-Dubois
   UK Ltd., 326 F. 3d 1333, 1340 (11th Cir. 2003). Fed. R. Evid. 702, as explained by the Supreme
   Court in Daubert v. Merrell Dow Pharms., Inc., 509 U.S. 579, 589 (1993), and clarified in General
   Elec. Co., v. Joiner, 522 U.S. 136, 146 (1997) and Kumho Tire Co. v. Carmichael, 526 U.S. 137
   (1999), controls the admissibility of expert testimony. Expert testimony may be admitted into
   evidence only if: (1) the expert is qualified to testify competently regarding the matters he intends
   to address; (2) the methodology is sufficiently reliable; and (3) the testimony assists the trier of
   fact, through the application of scientific, technical, or specialized expertise, to understand the


                                                     2
Case 0:18-cv-61361-WPD Document 84 Entered on FLSD Docket 02/18/2020 Page 3 of 12



   evidence or to determine a fact in issue. See FED. R. EVID. 702; see also Daubert, 509 U.S. at
   589; McCorvey v. Baxter Healthcare Corp., 298 F.3d 1253, 1257 (11th Cir. 2002).
          The proponent of the expert must demonstrate by a preponderance of the evidence that the
   testimony satisfies each requirement. See Allison v. McGhan Med. Corp., 184 F.3d 1300, 1306
   (11th Cir. 1999); FED. R. EVID. 702 Committee Note (2000). Acting in a “gatekeeping role,” a
   trial court must engage in a “preliminary assessment of whether the reasoning or methodology ...
   properly can be applied to the facts in issue.” Daubert, 509 U.S. at 592-93. The goal of this
   assessment “is to ensure the reliability and relevancy of the expert testimony.” Kumho Tire, 526
   U.S. at 152; see also Rink v. Cheminova, Inc., 400 F.3d 1286, 1291 (11th Cir. 2005).
          Daubert and Kumho require a two-step inquiry. See Greenwell v. Boatwright, 184 F.3d
   492, 496 (6th Cir. 1999). The relevance step is designed to ensure that “there is a ‘fit’ between the
   [expert] testimony and the issue to be resolved by the trial.” Id. The reliability step focuses on the
   “methodology and principles” that form the basis of the expert testimony. See Greenwell, 184 F.3d
   at 496; Richter v. Home Depot, Case No. 8:05–cv–2153–T–TBM, 2009 WL 2914256, *4 (M.D.
   Fla. Aug. 4, 2009) (McCoun, J.) (reliability element has three components: that testimony is based
   upon (1) sufficient facts or data, (2) reliable principles and methods, and (3) reliable application
   of principles and methods to the facts of the case). A court’s inquiry under Daubert is flexible; the
   factors outlined are not intended to be a definitive test and do not limit the court’s ability to
   contemplate other pertinent considerations. 509 U.S. at 594. See also Quiet Tech. DC-8, 326 F.3d
   at 1341 (noting the listed factors are not exhaustive and courts may consider any other facts that
   may advance its Rule 702 analysis).
                                            III.    ARGUMENT
          After explaining various factors that may be utilized in premium ratemaking, the core of
   Mr. Mosley’s opinion is found in paragraphs 32-34 of his Report (Exhibit A, hereinafter “Report”).
   There, Mr. Mosley opines that there could be differences in expected costs for lease vs. non-leased
   insured vehicles, and, if there are, the “primary reason” for such hypothetical differences is “the
   difference in the attitude of the policyholder.” Report at ¶32. Mr. Mosley then provides a one-page




                                                     3
Case 0:18-cv-61361-WPD Document 84 Entered on FLSD Docket 02/18/2020 Page 4 of 12



   summary from CarFax which shows a 1.8% difference in loss ratio 1 between “leased” and
   “personal” vehicles, and, based on that, testifies that:
                  “Based on this analysis, an insurance company could justify
                  charging leased vehicles the same or even slightly higher rates even
                  though the sales tax treatment is different for leased vehicles, as
                  there is statistical support that overall, leased vehicles have losses
                  that are on average higher than losses for owned vehicles, all else
                  being equal.”

          -Report at ¶34 (emphasis added).
       a. The Mosley Opinion is Irrelevant, and Will Not Be Helpful to the Jury Regarding a
          Fact In Issue, Because Mosley Confirmed GEICO Charges the Same Premiums for
          Leased and Non-Leased Vehicles, All Else Being Equal.

          As an initial matter, Mr. Mosley’s testimony should be excluded because it fails the
   relevancy test. Mr. Mosley testified that his opinion was meant as a rebuttal to Plaintiff’s expert
   George Erickson’s opinion. Mosley Dep. (Exhibit B) at 9.
          Mr. Erickson testified that GEICO’s Policy does not distinguish between leased and non-
   leased vehicles as it pertains to the coverage promised, and that GEICO does not distinguish
   between leased and non-leased vehicles in the premiums it charges for the coverage provided. See
   Erickson Rep. (Exhibit C). Mr. Mosley then quickly confirmed that Mr. Erickson is correct –
   GEICO in fact charges precisely the same premiums for leased and non-leased vehicles, all else
   being equal. Mosley Dep. at 10-11.
          What GEICO could or could not have done in a hypothetical universe where they promised
   different coverages or charged different premiums is irrelevant to the trier of fact. Because Mr.
   Mosley confirmed Mr. Ericksen’s opinion was accurate – that GEICO charges the same premiums
   for leased and non-leased vehicles – the rest of the opinion deals only in a hypothetical world
   where GEICO’s policy and ratemaking were completely different, and is therefore irrelevant to a
   trier of fact and should be excluded for that basis alone. Daubert, 509 U.S. at 591 (if opinion is not
   helpful to the trier of fact, it should be excluded even if reliable and even if expert is qualified).
   Opinion testimony that is not helpful to the jury in understanding a fact in issue is not admissible.
   Fed. R. Evid. 702(a).


   1Loss ratio is the losses incurred on a policy divided by the premiums earned on a policy. Report
   at ¶33. If the losses incurred are $72.00, and the premiums earned are $100.00, the loss ratio is
   72%.
                                                      4
Case 0:18-cv-61361-WPD Document 84 Entered on FLSD Docket 02/18/2020 Page 5 of 12



       b. The Mosley Opinion is Unreliable.
              1. The Opinion is Unreliable Because It Does Not Control for Any Variables, and
                 Consequently the Opinion is Based on Insufficient Facts and Data.

          The first reason Mr. Mosley’s opinion is unreliable is because neither the opinion nor the
   CarFax “summary” on which he relies controls for any variables whatsoever. Mr. Mosley’s
   opinion was that “based on this analysis” – referring to the CarFax summary – leased vehicles
   have a 1.8% higher loss ratio than non-leased vehicles “all else being equal.” In other words, if
   there are identical vehicles with the only difference being leased or non-leased, the leases have a
   higher loss ratio than the non-leases. Mr. Mosley’s opinion is based on the unfounded, unproven,
   and untested (and untestable, because he has never seen and has not provided the underlying data)
   assumption that in the CarFax summary, all else is equal.
          There is nothing in the “summary” to suggest as such, and Mr. Mosley conceded that there
   is no reason to believe the CarFax data controlled for any variables whatsoever. The only thing the
   CarFax “summary” (Report at Ex. 1) even purports to show is that “Lease” as a general category
   has a 1.8% higher loss ratio than “Personal” as a general category. But Mr. Mosley concedes he
   has no knowledge – and there is no reason to believe – that the underlying data controlled for any
   variable whatsoever, including driver age, driver credit, cost of vehicle, vehicle make, vehicle
   model, vehicle age, vehicle type, geographic location. Mosley Roth Dep. (Exhibit D) at 61-62.2
          There is absolutely no reason to believe that leased vehicles of a given cost, age, make,
   model, etc. have a 1.8% higher loss ratio than non-leased vehicles of the same cost, age, make,
   model, etc. There is simply no basis to then conclude, as Mr. Mosley did, that leased vehicles have
   a 1.8% higher loss ratio than non-leased vehicles “all else being equal.” It is just as plausible that
   leased vehicles are, on average, newer and more costly than non-leased vehicles, and that newer
   and more costly vehicles have a 1.8% higher loss ratio than older and less costly vehicles. 3
          Mr. Mosley took what is at best a correlation – leased vehicles have a 1.8% higher loss
   ratio than non-leased vehicles – and found it to be causation, i.e. that the difference must be
   because the vehicle is leased. This violates Fed. R. Evid. 702(c) and Joiner, 522 U.S. at 142,


   2 Mr. Mosley confirmed that his Roth testimony was accurate and that he had done no further
   research in the Carfax data. Mosley Dep. at 88-89.
   3 In other words, it is just as plausible that $15,000.00 leased vehicles have the same loss ratio as

   $15,000.00 non-leased vehicles, but that $15,000.00 vehicles have a slightly higher loss ratio than
   $14,000.00 vehicles, leased or not.
                                                     5
Case 0:18-cv-61361-WPD Document 84 Entered on FLSD Docket 02/18/2020 Page 6 of 12



   which require a proper “fit” between the methodology applied and the facts and data relied upon.
   Far from applying a sound methodology that meets this “fit” requirement for admissibility, Mr.
   Mosely’s analysis ignores dozens of other possibilities – that leased vehicles on average are newer,
   or more expensive, or more likely to be a certain type of vehicle, or more likely to be in certain
   geographical regions – and that if the comparison controlled for such variables, the difference
   would dissipate. Courts have found that confusing correlation with causation is grounds to exclude
   expert testimony. See, e.g., United States v. Valencia, 600 F.3d 389, 425 (5th Cir. 2010) (evidence
   of mere correlation, even a strong correlation, is often spurious and misleading when masqueraded
   as causal evidence, because it does not adequately account for other contributory variables); Hall
   v. Thomas, 753 F. Supp. 2d 1113, 1147 (N.D. Ala. 2010) (Expert excluded because he merely
   “described [a] correlation, without controlling for any of these other factors, and dub[bed] the
   correlation causal.”) (emphasis added); Hendrix v. Evenflo Co., 609 F.3d 1183, 1201 fn. 12 (11th
   Cir. 2010) (expert showed only a temporal relationship and “mere correlation” and was the type
   of “speculation, conjecture and inference” the Court has cautioned courts not to accept).

              2. The Opinion is Unreliable Because Mosley Did Not Review and Has No
                 Knowledge of the Underlying Data.

          The second reason Mr. Mosley’s opinion is unreliable is because he did not review and has
   no knowledge of the data underlying the one-page Carfax summary. As Mr. Mosley confirmed at
   his previous deposition, Mr. Mosley has no knowledge concerning the following factors of the
   data underlying the Carfax summary:


     Topics                                             Mr. Mosley’s           Roth Deposition
                                                        Testimony              (Exhibit D) Cite

     How the data was sourced and analyzed              Did not know.          58:25-61:5, 61:19-
                                                                               62:9

     Whether the data fields were accurate              Did not know.          Id.

     Whether there were missing variables               Did not know.          Id.

     Whether data complied with actuarial               Did not know.          61:19-62:4
     standards

     Which insurers were involved                       Did not know.          88:14-89:8


                                                    6
Case 0:18-cv-61361-WPD Document 84 Entered on FLSD Docket 02/18/2020 Page 7 of 12




     What percentage was high-risk insurance            Did not know.        Id.

     The timeframe for the underlying data              Did not know.        76:1-5

     Whether 32% of the overall underlying data         Did not know.        79:1-21
     was for leased vehicles or owned vehicles

     Location for any of the vehicles in the            Did not know.        74:8-16
     underlying data

     Whether the category percentages (Leased           Did not know.        86:10-87:4
     vehicles = 2.8% of overall data) correlates
     with Florida percentages or with Geico
     percentages

     Driver age/credit/driving experience/driving       Did not know.        61:19-62:9
     history/etc. or vehicle
     make/model/cost/age/etc.

     Whether any variables were controlled for,         Did not know.        Id.
     whether any outliers were excluded that
     would be relevant to his opinion, whether any
     outliers weren’t excluded that should have
     been, whether the rate of distribution was
     normal, whether all leased vehicles were from
     a study in California but all owned vehicles
     were from a study in South Dakota, location,
     etc.


          Mr. Mosley’s lack of knowledge concerning virtually every aspect of the underlying data
   renders his opinion unreliable. See, e.g., Navelski v. Int'l Paper Co., 244 F. Supp. 3d 1275 (N.D.
   Fla. 2017) (failure to exclude outliers rendered expert opinion unreliable); In re Paoli R.R. Yard
   Pcb Litig., 35 F.3d 717, 746 (3d Cir. 1994) (Courts may exclude experts where flaw in underlying
   evidence is large enough that expert does not have “good grounds” from which to draw opinion);
   Amorgianos v. Amtrak, 303 F.3d 256, 267 (2d Cir. 2002) (Same, and noting that reliability analysis
   applies to methodology, underlying data, and link between data and conclusions); Montgomery
   County v. Microvote Corp., 320 F.3d 440, 448 (3d Cir. 2003) (affirming exclusion of expert
   testimony, on grounds that the data underlying his opinion was so unreliable that no reasonable
   expert could base an opinion on it, where the expert relied on a document but did not know the
   source or basis of the document). The logic of such cases applies a fortori here, given that Mr.
   Mosley did not review nor provide the underlying data at all! See Advanced Telemedia, L.L.C. v.

                                                    7
Case 0:18-cv-61361-WPD Document 84 Entered on FLSD Docket 02/18/2020 Page 8 of 12



   Charter Communs., Inc., 2008 U.S. Dist. LEXIS 110021, at *3-4 (N.D. Ga. Jul. 17, 2008)
   (excluding expert testimony because, inter alia, expert did not review underlying data integral to
   his opinion); McDowell v. Brown, 392 F.3d 1283, 1301-02 (11th Cir. 2004) (“[A]n expert opinion
   is inadmissible when the only connection between the conclusion and the existing data is the
   expert's own assertions . . . .”).

               3. The Report is Unreliable Because There Is No Indication the Loss Ratio
                  Difference is Based on Comprehensive/Collision Coverage.

           This case concerns first-party total-loss claims under comprehensive and/or collision
   coverages. All other coverages – bodily injury, un/underinsured motorist, PIP, liability – many of
   which have significantly higher expected costs are utterly irrelevant to this litigation.
           It is surprising, then, that Mr. Mosley did nothing to check whether the supposed 1.8%
   difference in loss ratio is a difference in first-party comprehensive/collision loss ratio, some other
   coverage, or some combination of coverages, and concedes that it certainly was not limited to
   comprehensive and collision coverage, but would have included all coverages. Mosley Dep. at 27-
   32. It is, of course, just as likely – perhaps more so – that the difference in loss ratio is attributable
   to UM coverage, or liability coverage, or any other coverage, than that it is attributable to
   comprehensive/collision coverage. Because the Carfax Summary makes no distinction and Mr.
   Mosley concedes knowing of no distinction, his opinion, which explicitly assumes the 1.8%
   difference is entirely related to comprehensive/collision coverage, is unreliable.

               4. The Opinion is Unreliable to the Extent It is Based on Supposed Differences in
                  Policyholders’ Attitude, Which is an Area in Which Mr. Mosely is Not Qualified
                  to Offer Expert Testimony.

           Mr. Mosely is an actuary, and he supposedly applies this expertise to the opinions in this
   case.   However, a careful analysis of his opinions shows Mr. Mosely actually resorts to
   unsupported psychological theory for the only concrete example to support his conclusions.
   Specifically, the only example that he provides supporting his opinion that there is a difference in
   loss ratios is listed in paragraph 32 of his report. Report at ¶32. There, Mr. Mosely states the only
   reason he has to assume a difference in claims rates for leased v. owned vehicles is the “difference
   in the attitude of the policyholder towards the use of the insurance claim process when driving an
   owned versus a leased vehicle.” Mosley Dep. at 84-85.


                                                       8
Case 0:18-cv-61361-WPD Document 84 Entered on FLSD Docket 02/18/2020 Page 9 of 12



          Mr. Mosely claims that he can predict the behavior of insureds with property damage
   claims and that he can tell what type of insureds are more or less likely to make claims and when
   they will make a claim based on psychological differences in attitudes between policyholders who
   own their vehicle and policyholders who lease. He arrives at these conclusions because he assumes
   that leaseholders “know that if they turn the vehicle in with damage it will result in the lessee
   incurring additional charges for the repair.” Report at ¶32. This may be true, but it assumes many
   things about leases, and about human psychology, and it fails to analyze the psychology of owners
   with property damage claims.
          Respectfully, Mr. Mosely lacks the qualifications to offer such opinions. Mr. Mosley’s
   conclusions about these supposed differences in attitude “just comes from experience talking with
   insurance operations, talking with people that settle claims.” Mosley Dep. at 76. When pressed,
   he was unable to identify anything in actuarial science (his only purported area of expertise) to
   support a conclusion about loss ratios from assumptions about potential differing psychological
   attitudes of different types of policyholders when making claims. Mosley Dep. at 79-83.
          Moreover, Mr. Mosely admits that he cannot find any actuarial standard that allows for an
   actuary to make assumptions about attitudes of insureds and use that to conclude there are
   differences in claims rates. Mosley Dep. at 80-81; see Guinn v. AstraZeneca Pharms. LP, 602
   F.3d 1245, 1255 (11th Cir. 2010) (“primary purpose” of Daubert is to ensure that methodology
   utilized in courtroom “characterizes the practice of an expert in the relevant field.”) (quoting
   Kumho, 526 U.S. at 152). In this way, his opinion is also unreliable and is not based on any
   recognized methodology or standard in his field of expertise, according to his own concession. It
   is, simply, the ipse dixit of the expert. Such opinions are not admissible:
                  “To be considered reliable, the expert's weighing process must have
                  been ‘based on methods and procedures of science, rather than on
                  subjective belief or unsupported speculation.’ Zoloft II, 858 F.3d at
                  796. Otherwise, the methodology amounts to nothing more than the
                  expert's ipse dixit, which the Supreme Court has admonished district
                  courts against admitting into evidence.”

          -In re Abilify (Aripiprazole) Prods. Liab. Litig., 299 F. Supp. 3d 1291, 1311 (N.D. Fla.
   2018) (other citations omitted); see also Salinero v. Johnson & Johnson, 2019 U.S. Dist. LEXIS
   179586, at *54 (S.D. Fla. Sep. 5, 2019) (proposed expert opinion concerning the “state of mind of




                                                    9
Case 0:18-cv-61361-WPD Document 84 Entered on FLSD Docket 02/18/2020 Page 10 of 12



   average physicians in the medical community” is unreliable “as based solely on [expert’s] own
   ipse dixit.”).
           Finally, Mr. Mosely admits that he cannot “identify specific companies that I've worked
   with and specific results from their data” to support his theory that there are differences in claims
   rates between insureds with leased and owned vehicles. Mosley Dep. at 84-85. Although Mr.
   Mosely may subjectively believe policyholders with leased vehicles are more likely to make
   claims, nothing in actuarial science permits conclusions about claims rates based on such
   speculation derived from nothing more than talking to claims adjusters. Accordingly, such
   opinions must be excluded as inadmissible.

                                          IV.     CONCLUSION
           For the foregoing reasons, Plaintiffs respectfully submit Mr. Mosley’s opinion is
   inadmissible and request this Court enter an Order excluding his testimony.

                                 CERTIFICATE OF CONFERENCE

           Counsel for Plaintiff discussed the relief sought in this Motion via telephone with counsel

   for Defendants, who oppose the relief requested herein.


   Dated: February 18, 2020

                                                 Respectfully submitted,

                                         By:     /s/ Jacob Phillips
                                                 Jacob Phillips
                                                 Florida Bar No.: 120130
                                                 Edmund A. Normand
                                                 Florida Bar No.: 0865590
                                                 NORMAND PLLC
                                                 3165 McCrory Place, Suite 175
                                                 Orlando, Florida 32814-0036
                                                 Tel: (407) 603-6031
                                                 Fax: (888) 974-2175
                                                 ed@normandpllc.com
                                                 jacob.phillips@normandpllc.com




                                                    10
Case 0:18-cv-61361-WPD Document 84 Entered on FLSD Docket 02/18/2020 Page 11 of 12



                                      Christopher J. Lynch
                                      Florida Bar No.: 331041
                                      CHRISTOPHER J. LYNCH, P.A.
                                      6915 Red Road, Suite 208
                                      Coral Gables, Florida 33143
                                      Tel: (305) 443-6200
                                      Fax: (305) 443-6204
                                      clynch@hunterlynchlaw.com
                                      lmartinez@hunterlynchaw.com

                                      Bradley W. Pratt
                                      Florida Bar No.: 0094300
                                      PRATT CLAY, LLC
                                      4401 Northside Parkway, Suite 520
                                      Atlanta, Georgia 30327
                                      Tel: (404) 949-8118
                                      Fax: (404) 949-8159
                                      bradley@prattclay.com

                                      Tracy L. Markham
                                      Florida Bar. No.: 0040126
                                      SOUTHERN ATLANTIC LAW GROUP, PLLC
                                      2800 N. 5 Street, Suite 302
                                               th


                                      St. Augustine, Florida 32084
                                      Tel: (904) 794-7005
                                      Fax: (904) 794-7007
                                      tlm@southernatlanticlaw.com
                                      pleadingsonly@southernatlanticlaw.com

                                      Andrew Lampros (pro hac vice)
                                      Christopher Hall (pro hac vice)
                                      HALL & LAMPROS, LLP
                                      1230 Peachtree Street, NW, Suite 950
                                      Atlanta, Georgia 30309
                                      Tel: (404) 876-8100
                                      Fax: (404) 876-3477
                                      alampros@hallandlampros.com

                                      Counsel for Plaintiffs




                                        11
Case 0:18-cv-61361-WPD Document 84 Entered on FLSD Docket 02/18/2020 Page 12 of 12




                                 CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on this 18th day of February, 2020, I electronically filed the

   foregoing Motion to Exclude Testimony of Roosevelt Mosley and Request for Daubert

   Hearing using the Court’s ECF system, which will automatically serve the following counsel of

   record for Defendants:

                        Alexander Fuchs (pro hac vice)
                        Kymberly Kochis (pro hac vice)
                        Eversheds Sutherland (US) LLP
                        The Grace Building, 40th Floor
                        1114 Avenue of the Americas
                        New York, New York 10036
                        Tel: (212) 389-5068
                        Fax: (212) 389-5099
                        kymkochis@eversheds-sutherland.com
                        alexfuchs@eversheds-sutherland.com

                        Annette Urena Tucker
                        Kaplan Zeena LLP
                        Florida Bar No. 14838
                        2 South Biscayne Boulevard
                        One Biscayne Tower, Suite 3050
                        Miami, Florida 33131
                        Tel: (305) 530-0800
                        Fax: (305) 530-0801
                        annette.tucker@kaplanzeena.com

                        Attorneys for Defendants


                                                     /s/ Jacob Phillips
                                                     Florida Bar No.: 120130




                                                12
